EXHIBIT 10.3
FIRST AMENDMENT
TO THE
ROBBINS & MYERS, INC. RETIREMENT SAVINGS PLAN
     WHEREAS, Robbins & Myers, Inc. (the “Company”) maintains the Robbins &
Myers, Inc. Retirement Savings Plan, most recently amended and restated
effective January 1, 2010 (the “Plan”); and
     WHEREAS, the Company and Local Lodge No. 225 International Association of
Machinists and Aerospace Workers (the “Chemineer Union”) have negotiated a new
collective bargaining agreement; and
     WHEREAS, the Company wishes to amend the Plan make the Plan consistent with
the terms of the negotiated changes; and
     WHEREAS, the Company wishes to amend the Plan to clarify that it will make
matching contributions on Roth Contributions to all participants; and
     WHEREAS, pursuant to Section 19.1, the Company is authorized to amend the
Plan at any time;
     NOW, THEREFORE, the Plan is amended, effective January 1, 2010 (except as
otherwise stated) as follows:
1. Section 4.5 of the Fourth Addendum is deleted in its entirety and replaced
with the following:
4.5. Matching Contributions. Prior to March 4, 2007, members of the Local
No. 225 Participating Group were not eligible to receive Matching Contributions
under the Plan. Effective March 4, 2007, members of the Local No. 225
Participating Group were entitled to Matching Contributions in the amount of
fifty percent (50%) of the first three percent (3%) of a Participant’s
Compensation contributed to the Plan as 401(k) Contributions. Effective March 5,
2008, members of the Local No. 225 Participating Group who were first hired
after March 4, 2007 were entitled to Matching Contributions under Section 6.5 of
the Plan as modified by this Fourth Addendum in the amount of fifty percent
(50%) of the first four percent (4%) of a Participant’s Compensation contributed
to the Plan as 401(k) Contributions. Effective July 26, 2010, members of the
Local No. 225 Participating Group shall be entitled to Matching Contributions
under Section 6.5 of the Plan as modified by this Fourth Addendum in the amount
of fifty percent (50%) of the first six percent (6%) of a Participant’s
Compensation contributed to the Plan as 401(k) Contributions.
The Matching Contributions made to a Participant’s Account under Section 6.5 of
the

 



--------------------------------------------------------------------------------



 



Plan and Section 4.4 of this Fourth Addendum shall vest in accordance with the
following schedule:

          Years of Vesting Service   Vested Percentage
Less than 1
    0 %
1, but less than 2
    33 1/3 %
2, but less than 3
    66 2/3 %
3 or more
    100 %

2. The Fourth Addendum is amended by adding a new Section 4.6, as follows:
4.6 Nonelective Contributions. The provisions of Section 6.2 of the Plan are
modified and expanded to provide that, effective for Compensation earned by
members of the Local No. 225 Participating Group on or after July 26, 2010, the
Employer shall make a Nonelective Contribution equal to three percent (3%) of
the Participant’s Compensation to the Participant’s Account. The provisions of
Section 6.13 of the Plan are modified and expanded to provide that Nonelective
Contributions made pursuant to this Section shall at all times be 100% vested.
3. Section 5.4 of the Fifth Addendum is deleted in its entirety and replaced
with the following:
Matching Contributions. Effective September 1, 2001, the amount of Matching
Contributions was twenty percent (20%) of the first six percent (6%) of a
Participant’s Compensation contributed to the Plan as 401(k) Contributions.
Effective February 1, 2005, the amount of the Matching Contributions was
thirty-five (35%) of the first six percent (6%) of a Participant’s Compensation
contributed to the Plan as 401(k) Contributions. Effective February 1, 2008, the
amount of the Matching Contributions described in Section 6.5 of the Plan shall
be fifty percent (50%) of the first six percent (6%) of a Participant’s
Compensation contributed to the Plan as 401(k) Contributions as defined in
Section 1.1 of the Plan and as modified by this Fifth Addendum. The Matching
Contributions made to a Participant’s Account under Section 6.5 of the Plan and
Section 4.4 of this Fifth Addendum shall vest in accordance with the following
schedule:

          Years of Vesting Service   Vested Percentage
Less than 1
   0%
1, but less than 2
  20%
2, but less than 3
  40%
3, but less 4 than
  60%
4, but less than 5
  80%
5 or more
   100%   

2



--------------------------------------------------------------------------------



 



4. In all respects not amended herein, the Plan remains in force and effect.
     IN WITNESS WHEREOF, the Plan Sponsor has hereunto caused its name to be
subscribed on this ____ day of September, 2010.

            ROBBINS & MYERS, INC.
      By:   /s/ Jeffrey L. Halsey         Jeffrey L. Halsey         Vice
President, Human Resources     

3